department of the treasury internal_revenue_service washington d c contact person a dentification number identificat telephone number employer_identification_number uil tax_exempt_and_government_entities_division release number release date date date legend m year x year y dear you asked for discretionary relief under sec_301_9100-3 of the procedure and administration regulations for an extension of time to revoke your sec_501 lobbying_expenditure test election effective for all tax years beginning after december year x facts you are exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code code and classified as a public charity under sec_509 you made a sec_501 lobbying_expenditure test election the lobbying election several decades ago and have not revoked it several years ago you entered into discussions with m which is also exempt from federal_income_tax as an organization described in sec_501 of the code and classified as a public charity under sec_509 these discussions initiated a strategic alliance between the two organizations you and m agreed to pursue a relationship that would allow you to maintain your distinct legal existence while joining m's family of organizations during the following months the parties conducted due diligence on each other's operations and held negotiations focused primarily on the terms of the alliance and how best to integrate your programs activities personnel and governance structure with those of m in year x you and m entered into an asset acquisition agreement under the terms of the agreement you retained your separate legal identity with responsibility for carrying out and expanding your signature programs and m agreed to provide ongoing operational assistance to support your activities when the agreement became effective on january year y m assumed control of you you have represented that as of that date you became a member_of_an_affiliated_group with m within although m carefully reviewed this decision in the context of its the meaning of section f of the code on december year x one day before the agreement became effective and without notice to you m filed a form_5768 revoking its sec_501 lobbying election effective for all tax years beginning after that date own tax-exempt status the impact such a revocation might have on you was not discussed under a long-standing policy m conducts virtually all of the lobbying_activities on behalf of the entire group of affiliated entities while the affiliates generally focus on non-lobbying program activities thus neither organization expected you to conduct any lobbying_activities following the acquisition this expectation was borne out by your subsequent conduct as you drastically reduced your lobbying_expenditures to less than of your exempt_purpose_expenditures in fact following the acquisition the combined lobbying_expenditures of m and all of its affiliated organizations including you declined eighteen months later an accounting firm which had been engaged to prepare your year y form_990 discovered the unintended consequence of your failure to timely revoke your section under sec_4911 of the code you became the sole electing member of h election the affiliated_group potentially liable for all of the excess_lobbying_expenditures of the group the firm's calculation of the excise_tax that could be imposed on you was more than times your actual lobbing expenditure for the year and put you at risk of losing your tax-exempt status you immediately conducted an internal review of this matter and retained the accounting firm and outside legal counsel to assist in preparing a request for discretionary relief under sec_301 of the regulations you included as part of your form_990 for year y a schedule a part vi-a with a note that although you had not revoked your election for that year you filed the schedule a as though you had because you intended to seek discretionary relief filed this request before the internal_revenue_service the service initiated any examination or discovered this matter you had relied on a qualified attorney for legal advice on all aspects of the acquisition including the impact of the acquisition on your tax-exempt status your attorney did not inform you that you would be subject_to the affiliation rules of section f of the code as a result of this transaction nor did he advise you to revoke your lobbying election to avoid the adverse consequences of that code section had you done so by the effective date of the acquisition you would not have incurred any_tax liability under sec_4911 granting your request will eliminate a tax_liability that arose as a result of your inadvertent failure to revoke your lobbying election the time you should have revoked your lobbying election based on the above facts you requested the following ruling it will not result in a lower tax_liability than was applicable at you then an extension of time to retroactively revoke your lobbying election to be effective for all tax years beginning after december year x law sec_501 of the internal_revenue_code exempts from federal_income_tax entities organized and operated exclusively for charitable educational and other exempt purposes provided in relevant part that no substantial part of the organization’s activities may consist of carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h sec_501 of the code sets out an alternative to the no substantial part limitation on expenditures made for the purposes of influencing_legislation this section permits an organization to elect to be governed by mechanical rules that set ceilings on the permissible lobbying_expenditures it may make during a taxable_year sec_501 of the code delegates to the secretary the responsibility for setting the specific time and manner in which the lobbying election should be made sec_501 of the code provides that an organization's election under sec_501 is effective for all taxable years which end after the date the election is made sec_501 of the code provides that an organization's election under sec_501 continues to be effective for all taxable years which begin before the date the election is revoked by the organization sec_1_501_h_-2 of the income_tax regulations provides that an election under sec_501 is made by filing a completed form election revocation of election by an eligible sec_501 organization to make expenditures to influence legislation this section also provides that the election remains in effect for each succeeding taxable_year for which the organization is an eligible_organization and which begins before a notice of revocation is filed under paragraph d of sec_1_501_h_-2 of the regulations sec_1_501_h_-2 of the regulations provides that an organization may voluntarily revoke a lobbying election by filing a form_5768 sec_4911 of the code provides that when two or more organizations are affiliated and at least one has made an election under c h the determination as to whether excess_lobbying_expenditures have been made and the expenditure limits of h have been exceeded shall be made as though the affiliated organizations are one organization sec_4911 of the code defines membership in an affiliated_group for the purposes of the preceding paragraph when the governing instrument of one organization requires it to be bound by the decisions of another on legislative issues or the governing board_of one organization includes persons who are either specifically designated representatives or members of the governing board officers or paid executive staff of another organization and who by aggregating their votes have sufficient power to cause or prevent action on legislative issues by the first organization sec_301_9100-1 of the procedure and administration regulations gives the commissioner discretion to grant a taxpayer a reasonable extension of time to make a regulatory election section dollar_figure b of the regulations defines a regulatory election as an election the due_date of which is prescribed by a regulation published in the federal_register revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 of the regulations provides that requests for extensions of time to file regulatory elections when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government section dollar_figure b of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional who failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy related penalty could be imposed under sec_6662 of the code at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested chooses not to make the election being fully informed of the required election and related consequences or uses hindsight in requesting relief deadline that makes the election advantageous to a taxpayer the service will not ordinarily grant relief if specific facts have changed since the original sec_6662 of the code imposes an accuracy related penalty for any underpayment_of_tax required to be shown on a return if that underpayment is attributable to one of several different actions sec_301_9100-3 of the regulations states that the interests of the government are prejudiced when granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the i i i iii iv y i ii iii election had been timely made similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if there is a resulting decrease in the aggregate tax_liability for all affected taxpayers i if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 of the code before the taxpayer's receipt of a ruling granting relief under this section the government's interests are ordinarily prejudiced sec_6501 of the code provides that in general the amount of any_tax imposed must be assessed within years after the return was filed revrul_83_74 1983_1_cb_112 granted relief under sec_301_9100-1 of the regulations to a homeowner's association seeking to revoke its sec_528 election the service reasoned that the situation of a taxpayer seeking relief to revoke an election is analogous to one where a taxpayer is seeking relief to make an election and thus the provisions of sec_301_9100-1 of the regulations are applicable analysis a taxpayer may seek relief under sec_301 of the regulations for an extension of time to file a regulatory election an election whose due_date is published in the federal_register is considered a regulatory election under sec_301 b the due dates for making and revoking lobbying elections under sec_501 of the code were published in the federal_register therefore the sec_501 lobbying election is a regulatory election within the meaning of sec_301_9100-1 in a position analogous to one seeking relief to a taxpayer seeking relief to revoke an election is make an election and thus the provisions of section of the code are applicable rev_rul supra because you are seeking relief to revoke an election revrul_83_74 allows you to seek relief under the provisions of sec_301_9100-1 of the regulations relief may be granted if the taxpayer establishes to the satisfaction of the commissioner that he acted reasonably and in good_faith and that the relief will not prejudice the interests of the government sec_301_9100-3 of the regulations supra a taxpayer may demonstrate that he has acted reasonably and in good_faith by requesting relief before the service discovers his failure to make the regulatory election among other methods sec_301 b of the regulations supra you filed a schedule a part vi-a for your return for year y as if you had properly revoked your election with a note alerting the service to your intent to seek relief on this matter you also made this request before the service discovered your failure to revoke the election therefore you will be deemed to have acted reasonably and in good_faith provided that none of the situations in sec_301_9100-3 of the regulations apply sec_301_9100-3 of the regulations sets out three circumstances which show that a taxpayer has not acted reasonably or in good_faith but none apply to you you are not seeking to alter a return position for which an accuracy related penalty could be imposed because revocation of the lobbying election solely affects the way lobbying_expenditures are reported you were not informed of the consequences of not revoking the election you are not using hindsight in requesting relief because no facts have changed since the due_date of the revocation that would make the revocation more advantageous therefore you are deemed to have acted reasonably and in good_faith within the meaning of sec_301_9100-3 for relief to be granted a taxpayer must also establish that an extension of time would not prejudice the interests of the government sec_301_9100-3 of the regulations supra the interests of the government would be prejudiced if granting relief would result in the taxpayer having a lower tax_liability than the taxpayer would have had if the election had been timely made sec_301 c ii supra if you make a retroactive revocation of your lobbying election your tax_liability and that of your affiliates will be the same as it would have been if you had made the revocation during your tax_year x before the merger took effect therefore the interests of the government will not be prejudiced because you have a lower tax_liability the interests of the government could also be prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 of the code sec_301_9100-3 ii of the regulations supra the revocation of your election will only affect years after year x year y and succeeding years three years have not passed since the date you filed your form_990 return for x year nor any of the subsequent years that would be affected therefore the year in which the election should have been made and the years which the revocation would affect are still open and the interests of the government will not be prejudiced in this manner sec_6501 supra based on all of the facts and information submitted and the representations made it is our determination that you acted reasonably and in good_faith and granting the requested relief will not prejudice the interests of the government ruling you are granted an extension of time of days from the date of this letter_ruling to file a revocation of your lobbying election to be effective for all tax years beginning after year x you should attach this letter to your amended_return this ruling will be made available for public inspection under sec_61 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely marvin friedlander manager eo technical enclosure notice
